Citation Nr: 0723403	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  05-32 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable rating for scars of left buttock 
and right flank area with retained metallic foreign body in 
right pelvic area.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1944 to June 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denying the veteran's claim for an 
increased rating for scars of left buttock and right flank 
area.  In June 2007, the veteran filed a motion to advance 
his case on the Board's docket.  The motion was granted in 
July 2007.


FINDING OF FACT

Scars of the left buttock and right lower flank area do not 
cause functional impairment and are not tender or painful on 
objective demonstration.


CONCLUSION OF LAW

The criteria for a compensable rating for scars of the left 
buttock and right flank are not met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.102, 4.7, 4.118, 4.123, 4.124, 4.124a, 
Diagnostic Codes 7801-7805 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006).  
Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) essentially must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim.

The veteran's claim for an increased rating for his service 
connected scars was received in March 2005.  Review of the 
record indicates that VA has fulfilled its duty to notify 
this veteran of the types of evidence necessary to 
substantiate his claim for benefits.  

Prior to the RO's initial May 2005 rating decision, the RO 
wrote to the veteran in April 2005.  He was informed of the 
evidence necessary to establish entitlement to increased 
ratings.  He was informed of VA's responsibilities in the 
development of his claim, what he should do to help, and to 
submit evidence to VA.  

The RO again wrote to the veteran in March 2006.  He was 
provided with specific information regarding disability 
ratings and the effective date of an award.  This notice 
complied with Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
regarding the establishment of an effective date of an award.  
The RO re-adjudicated the veteran's claim in April 2006.  

The veteran has not alleged any prejudice in the development 
of his claim due to the timing of notice in this case.  He 
has effectively participated in the development of his claim.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  Service records include 
morning reports.  A report from the National Personnel 
Records Center indicates that there are no records on file.  
(The veteran's records apparently were lost in the fire at 
that facility in 1973.)  The veteran was afforded two VA 
examinations, and the claims file also contains VA treatment 
records.  The veteran also submitted his own statements in 
support of the claim.  The veteran has not alleged that there 
is any outstanding evidence pertinent to his claim.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  VA has a duty to acknowledge and consider all 
regulations that are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

When the requirements for a compensable rating of a 
diagnostic code are not shown, a zero percent rating is 
assigned.  38 C.F.R. § 4.31.

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
38 C.F.R. § 3.159 (2006); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence of record and in conjunction with 
the pertinent rating criteria.

The veteran's scars are currently rated under 38 C.F.R. § 
4.118, DC 7805.  DC 7805 provides that scars may be rated for 
functional impairment.  In addition to DC 7805, the Board 
will also consider all other potentially applicable 
provisions for rating scars.

Potentially available diagnostic codes include DC 7801-7804.  
38 C.F.R. § 4.118 (2006).  DC 7801 applies to scars, other 
than head, face, or neck, that are deep or that cause limited 
motion when an area or areas exceed six square inches.  Id.  
DC 7802 applies to scars, other than the head, face or neck 
that are superficial and do not cause limited motion, that 
occupy an area or areas of 144 square inches (929 square 
centimeters) or greater.  Id.  DC 7803 applies to scars that 
are superficial, unstable.  Id.  DC 7804 applies to scars 
that are superficial, painful on examination.

The veteran maintains that his scars, the result of a 
penetrating shell fragment wound to the left and right lower 
buttocks, contribute to his low back pain.  There is no 
evidence of complaints or treatment for his scars in VA 
medical records.  

The veteran was afforded a VA examination in April 2005.  The 
veteran complained that his scars contributed to his low back 
pain.  The veteran indicated that he experiences pain over 
his low back but not specifically with his scars.  According 
to the report, the veteran denies any treatment for the 
scars.  He sought medical care in the 1980's for low back 
pain and was diagnosed with degenerative arthritis of the 
lower spine.  The veteran stated that his scars do not 
restrict him from doing his chores at home.  In addition, the 
scars did not restrict his employment in the oil fields but 
his low back pain did.  

The report also notes that there is a well-healed two inch 
scar over the right lateral buttock.  "It is slightly smooth 
and stable.  There is no adherence to underlying tissue.  
There is slight dimpling."  The veteran denied tenderness of 
the scar.  The examination revealed a second well-healed two 
inch scar on the upper left leg that is "smooth, flat and 
stable.  There is no adherence to underlying tissue.  The 
texture is normal with that of the surrounding skin."  The 
veteran denied any tenderness with this scar.  No limitation 
of motion was found.

The veteran was afforded a second VA examination in March 
2006.  The examination findings were similar to those in 
April 2005.  No functional impairment was attributed to the 
veteran's scars, and there was no evidence that the scars, 
combined or separately, covered a six inch square area.  

The evidence of record does not support a compensable 
evaluation.  Although the veteran believes the scars are 
related to his back and hip pain, he lacks the expertise to 
make that conclusion.  See Espiritu, supra.  There is no 
medical evidence which shows that the scars cause a 
functional limitation of any body part. In addition, the 
veteran admits that the scars do not limit his activities.  
As a result, they cannot be rated under DC 7805.  The veteran 
also admitted that the scars were not painful or tender which 
prevents a rating under DC 7804.  Furthermore, as the scars 
are stable and are not shown to exceed six square inches, DC 
7801-7803 are not for application.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for a 
compensable rating for the veteran's service connected scars.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  


ORDER

An increased (compensable) rating for scars of left buttock 
and right flank area is denied.



____________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


